Citation Nr: 0844505	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-35 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an acquired 
psychiatric disorder (claimed as stress).

4.  Entitlement to an initial rating greater than 30 percent 
for cold injury residuals of the right foot.

5.  Entitlement to an initial rating greater than 30 percent 
for cold injury residuals of the left foot.

6.  Entitlement to an initial compensable rating for 
hemorrhoids.

7.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to June 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In a 
rating decision dated September 2005, the RO granted service 
connection for residuals of frost bite of the right and left 
feet as well as hemorrhoids.  The RO assigned initial 10 
percent ratings for each foot, and a noncompensable rating 
for the hemorrhoids, effective December 29, 2004.  The 
veteran appealed the initial ratings assigned.

An April 2006 RO rating decision denied claims of service 
connection for diabetes mellitus, hypertension and stress.

In a rating decision dated November 2006, the RO awarded 
separate 30 percent ratings for cold injury residuals of each 
foot effective to the date of claim.

A July 2007 RO rating decision denied a claim of entitlement 
to TDIU.

In July 2008, the veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing held at 
the RO.  The hearing transcript is associated with the claims 
folder.

The issues of entitlement to a compensable initial rating for 
hemorrhoids, entitlement to service connection for diabetes 
mellitus, hypertension and an acquired psychiatric disorder 
(claimed as stress) and entitlement to TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran is currently in receipt of the maximum 
disability evaluation for residuals of cold injury of the 
right foot, and has no complications warranting a separate 
evaluation.

2.  The veteran is currently in receipt of the maximum 
disability evaluation for residuals of cold injury of the 
left foot, and has no complications warranting a separate 
evaluation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for cold injury residuals to the right foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.104, Diagnostic Code 7122 (2008).

2.  The criteria for an evaluation in excess of 30 percent 
for cold injury residuals to the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.104, 
Diagnostic Code 7122 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board will consider whether a staged rating is warranted.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The veteran is service-connected for cold injury residuals of 
the right and left feet.  His service medical records show 
treatment for 1st degree frostbite of both feet in January 
1963.

In this case, the RO has currently assigned separate 30 
percent ratings for cold injury residuals of the right and 
left feet under Diagnostic Code 7122.  This rating 
contemplates cold injury residuals of pain, numbness, cold 
sensitivity, or arthralgia plus two or more of the following: 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts.  38 C.F.R. § 4.104, 
Diagnostic Code 7122.  This is the highest evaluation 
available under this diagnostic code for cold injuries.

However, Note (1) to Diagnostic Code 7122 instructs that 
amputation of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy, are to be evaluated under other 
diagnostic codes.  Also, other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., must be 
evaluated, unless they are used to support an evaluation 
under DC 7122.  Note (2) states that each affected part is to 
be evaluated separately and the ratings combined in 
accordance with 38 C.F.R. § 4.25 and § 4.26.

In its November 2006 rating decision, the RO awarded separate 
30 percent evaluations for each foot based upon findings of 
numbness, loss of sensation, pain, cold sensitivity and 
thickened toenails.

Notably, VA examination reports dated August 2005 and  June 
2007, as well as the private and VA clinical records 
associated with the claims folder, does not show that the 
right and/or left foot manifests tissue loss, color changes, 
hyperhidrosis or X-ray abnormalities such as osteoporosis, 
subarticular punched out lesions, or osteoarthritis.  This 
evidence also does not show amputation of fingers or toes, 
complications such as squamous cell carcinoma, Raynaud's 
phenomenon or muscle atrophy which may be rated separately.

As noted above, the veteran does have numbness and tingling 
sensations of his feet.  The medical evidence includes a 
March 2005 plethysmagram showing arterial obstruction of both 
lower extremities, and a December 2005 electromyography/nerve 
conduction velocity (EMG/NCV) study showing mild sensorimotor 
axonal peripheral neuropathy of the lower extremities.  

A VA examiner in June 2007, based upon review of the claims 
folder, indicated that the medical evidence confirmed that 
the veteran's lower extremity pain emanates from diabetic 
peripheral neuropathy.  There is no opinion to the contrary.  
The veteran is not service connected for peripheral 
neuropathy or arterial obstruction of the lower extremities.  
As such, this is not a case which would allow for a separate 
evaluation based upon peripheral neuropathy and/or arterial 
obstruction of the lower extremities.

Accordingly, the veteran is currently receiving the maximum 
disability ratings possible under Diagnostic Code 7122, and 
he is not entitled to separate evaluations for cold injury 
residual complications.  Theoretically, he could receive a 40 
percent rating for loss of use of a foot, see Diagnostic Code 
5284, but the veteran clearly has not exhibited disability to 
this proportion in either foot.  

As such, the veteran has not met the criteria for a rating in 
excess of 30 percent for cold injury residuals of the right 
or left foot for any time during the appeal period.  The 
veteran's lay description of symptoms and functional 
limitations are deemed credible.  However, the clinical 
findings and opinion by the medical examiners hold more 
probative weight regarding the current extent and severity of 
his service-connected cold injury residuals to the right and 
left feet.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).  

The Board is aware of the veteran's complaints as to the 
effects of his service-connected disabilities on his 
activities of work and daily living.  In the Board's opinion, 
all aspects of the veteran's right and left foot cold injury 
residuals are encompassed in his separate 30 percent ratings 
under Diagnostic Code 7122.  He has complained of an 
inability to walk for any extended distance, and having many 
falling incidences, due to his cold injury residuals.  His 
allegations, however, are inconsistent with the medical 
examination findings.  In June 2007, a VA examiner indicated 
that the veteran's functional limitations with prolonged 
standing and walking were due to nonservice-connected cause.   
As the assigned schedular evaluations are adequate, there is 
no basis for extraschedular referral in this case.  See Thun 
v. Peake, 22 Vet. App. 111, 114-15 (2008).  

The Board further observes that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disability 
at issue, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
VAOPGCPREC 6-96.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Here, the veteran is challenging the initial evaluations 
assigned following grants of service connection.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Nonetheless, a post-adjudicatory RO letter in May 2008 
advised the veteran that his disability ratings were 
determined by a schedule for evaluating disabilities 
published at title 38 Code of Federal Regulations, Part 4.  
He was informed that evidence considered in determining his 
disability ratings included the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  Examples 
of evidence to be considered included information about on-
going treatment records, including VA or other Federal 
treatment records, he had not previously identified; recent 
Social Security determinations; statements from employers as 
to job performance, lost time, or other information regarding 
how his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him. 

The Board further notes that, although additional notice was 
not required per Dingess with respect to the initial rating 
claim, the RO's May 2008 notice was provided to ensure 
complete development of the initial rating claims.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 
(2008).

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records, his recent VA clinical records, 
medical and legal documents pertaining to his award of 
disability benefits with the Social Security Administration, 
and those private records which the veteran authorized the RO 
to obtain on his behalf.  

With respect to the initial rating claims, the veteran has 
not referred to any additional, unobtained, available, 
relevant evidence.  The veteran has referred to VA treatment 
in the 1980's for disabilities other than his cold injury 
residuals and such records are clearly not relevant regarding 
his current state of disability, particularly when he has 
been assigned the maximum schedular rating.

The veteran was also afforded VA examinations to evaluate the 
current severity of his cold injury residuals, and to 
delineate the effect of non-service connected disability.  
Since the last VA examination conducted in June 2007, there 
is no lay or medical evidence suggesting an increased 
severity of symptoms to the extent that a higher rating may 
still be possible.  Thus, there is no duty to provide further 
medical examination on these cold injury residual claims.  
See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the reasons expressed above, the Board finds that no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of his 
cold injury residual claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

An initial rating greater than 30 percent for cold injury 
residuals of the right foot is denied.

An initial rating greater than 30 percent for cold injury 
residuals of the left foot is denied.


REMAND

The veteran last underwent VA examination in August 2005.  In 
a January 2008 statement, and during his testimony before the 
Board, the veteran appears to describe prolapsing internal 
hemorrhoids which he self-reduces.  His clinical records 
reveal that he underwent a colonoscopy in April 2008.  A 
clinician described a finding of internal hemorrhoids, but 
the colonoscopy report is not of record.

On this record, the Board finds that the April 2008 
colonoscopy report must be associated with the claims folder, 
and that additional VA examination is necessary to 
investigate the veteran's complaints of increased severity of 
his hemorrhoid disorder since his last VA examination.  
VAOPGCPREC 11-95 (Apr. 7, 1995) (VA examination is not 
adequate for rating purposes when the claimant alleges that 
the disability in question has undergone an increase in 
severity since the time of the last examination).

With respect to his service connection claims, the veteran 
testified to treatment for hypertension and diabetes mellitus 
at the VA hospital in Austin, Texas, in approximately 1980.  
These potentially relevant VA records, which are not 
associated with the claims folder, are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, a 
remand to obtain these records is required.

The Board must defer consideration of the TDIU claim pending 
further development of the claim for a higher initial rating 
for hemorrhoids, and the claims of service connection for 
diabetes mellitus, hypertension and an acquired psychiatric 
disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment records 
from the VA Hospital in Austin in the 
1980's, a copy of his April 2008 
colonoscopy report, and his clinical 
records of treatment within the VA Central 
Texas Health Care System since June 2008.

2.  Upon receipt of any additional 
records, schedule the veteran for 
appropriate VA examination to determine 
the current severity of his service-
connected hemorrhoid disorder.  The claims 
folder must be provided to the examiner 
for review.  Following the examination, 
the examiner should describe the medical 
findings of record pertaining to all 
internal and/or external hemorrhoids; to 
include a determination as to whether any 
currently manifested hemorrhoids are large 
or thrombotic, irreducible with excessive 
redundant tissue, evidencing frequent 
recurrences.  If anemia is present, the 
examiner should state whether it is at 
least as likely as not that such anemia is 
secondary to service-connected 
hemorrhoids.  

3.  Upon completion of the above, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


